DETAILED ACTION
Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/11/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendments
3.	With respect to 112 (f) Claim Interpretation, the amended claims 1, 2, 3-6 do not use the word “means” (or “step”) or any generic placeholders. Thus, these limitations in claims 1, 2, 3-6 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
	With respect to Claim Rejection 35 U.S.C § 102/103. Applicant’s arguments have been considered but are moot because the new ground to rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenge in the argument. 
 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation of “the stored focus information” in lines 14-15. There is insufficient antecedent basis for this limitation in the claim. Claim 1, lines 7-10, recites “store a plurality of profile information in which information indicating the user's preferences and date and time information for registering trend information are associated with each other, the profile information being obtained in past dialogues;” The device as claimed stores the plurality of profile information and the profile information being obtained in past dialogues. However, the focus information is acquired in the current dialogue and the device as claimed do not store this focus information. 
Claims 2-11 depends on claim 1 directly/indirectly, thus claims 2-11 are rejected as the same ground by virtue of their dependency. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3, 6-7, 9-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hanagate Osamu (JP 2001/188787 A.)

	With respect to Claim 1, Hanagata Osamu discloses 
 	A dialogue device comprising: 
 	processing circuitry configured to acquire text information for a dialogue as input information from a user (Hanagata Osamu [0010] Conversations can be voiced or written, [0023] The controller 10 has a built-in CPU (Central Processing Unit) 10A, a memory 10B, and the like, and the CPU 10A performs various processes by executing a control program stored in the memory 10B);  
 	acquire information indicating a topic in the dialogue as focus information representing a focus in the input information (Hanagata Osamu [0049] The topic memory 77 during conversation stores information about the topic currently being spoken); 
 	store a plurality of profile information in which information indicating the user's preferences and date and time information for registering trend information are associated with each other, the profile information being obtained in past dialogues (Hanagata Osamu [0046] Based on the information [0070] when a profile is created while exchanging a conversation with the user, the profile is created by the profile creation unit 123 and stored in the profile memory 121...so that the profile corresponding to the user of the robot 1 in the profile memory 111 is updated, [0074] Profile information includes age, gender, hometown, favorite actors, favorite sports, favorite places, favorite foods, hobbies, nearest station, etc., as well as economic information, entertainment information, sports information, etc. It also includes numerical information on how much you are interested); 
 	acquire the profile information in accordance with a priority level determined on the basis of the date and time information from the plurality of profile information corresponding to the stored focus information (Hanagata Osamu [0061] the robot 1 is provided with a communication function (communication unit 19 is Fig. 1) in order to acquire the latest information, [0167] the user said, “It was interesting at time t4. In particular, actor C, who played the role of B, was acting well.” From this reply, the information “Actor C” is added to the profile, [0168] From that information, Robot 1 tells the user, “A new movie starring actor C will be released” at time t1’. The user was interested in the topic because he praised actor C’s performance a few days ago); and  
generate speech information corresponding to the profile information (Hanagata Osamu [0053] the response sentence as text data generated by the conversation generation unit 78 is output to the speech synthesis unit 36, [0169] Robot 1 will respond to the user’s question at time t3’, based on the information it has acquired “from tomorrow.” [0170] In this way, by transmitting information based on the user’s profile by a method of conversation, it is possible to carry out natural promotion, [0165] the topic memory 76 stores topics (information) that match the user’s taste (profile) in order to have a natural conversation and to perform a natural topic transition.”  

 	With respect to Claim 2, Hanagata Osamu discloses 
 	wherein the processing circuitry is configured to determine a category of the focus information in the input information (Hanagata Osamu [0066] The server 101 includes a topic database 110, a profile memory 111 and a filter 112A. The topic database 110 stores information n. The information n is stored for each category such as entertainment information and economic information), and
 	 change the priority level of the date and time information on the basis of which the profile information is acquired in accordance with the category and acquires the profile information in accordance with the priority level (Hanagata Osamu [0066] The server 101 includes a topic database 110, a profile memory 111 and a filter 112A. The topic database 110 stores information n. The information n is stored for each category such as entertainment information and economic information, [0068] Based on the profile stored in the profile memory 111, the filter 112A selects information n suitable for the profile, that is, information n suitable for the user’s taste, from the information n stored in the topic database, and output.)  

 	With respect to Claim 3, Hanagata Osamu discloses 
 	wherein the  processing circuitry generates speech information including time concept information based on the date and time information on the date and time at which the acquired profile information was registered (Hanagata Osamu [0168] From that information, Robot 1 tells the user, “A new movie starring actor C will be released” at time t1’. The user was interested in the topic because he praised actor C’s performance a few days ago, [0169] Robot 1 will respond to the user’s question at time t3’, based on the information it has acquired “from tomorrow.”)

 	With respect to Claim 6, Hanagata Osamu discloses 
 	wherein the processing circuitry generates speech information including time concept information based on the date and time information on the date and time at which the acquired profile information was registered (Hanagata Osamu [0168] From that information, Robot 1 tells the user, “A new movie starring actor C will be released” at time t1’. The user was interested in the topic because he praised actor C’s performance a few days ago.)
	
 	With respect to Claim 7, Hanagata Osamu disclose 
 	wherein the processing circuitry obtains the profile information by prioritizing date and time information indicating a new date and time or obtains profile information by prioritizing date / time information indicating an old date / time (Hanagata Osamu [0060] store not only old information but also the latest information, [0130] the evaluation of the previous topic transition and the update of the relevance table are performed according to the evaluation, [0046] the topic management unit 74 manages and updates the current topic in the conversation topic memory 77.) 

 	With respect to Claim 9, Hanagata Osamu disclose
 	wherein the profile information includes focus information and a user's action tendency in the focus information as the tendency information (Hanagata Osamu [0046] the topic management unit 74 manages and updates the current topic in the conversation topic memory 77, and prepares for the next topic transition in the conversation history, [0119] The information selected as this table includes information on the topic currently being spoken and information that may be the next topic.)

 	With respect to Claim 10, Hanagata Osamu disclose
 	wherein the user's action tendency is represented by predicate argument structures pair (Hanagata Osamu [0046] the topic management unit 74 manages and updates the current topic in the conversation topic memory 77, and prepares for the next topic transition in the conversation history, [0119] The information selected as this table includes information on the topic currently being spoken and information that may be the next topic.)
 
 	With respect to Claim 11, Hanagata Osamu disclose
 	wherein the processing circuitry generates information including first speech information corresponding to the focus information and second speech information corresponding to the profile information (Hanagata Osamu [0168] From that information, Robot 1 tells the user, “A new movie starring actor C will be released” at time t1’. The user was interested in the topic because he praised actor C’s performance a few days ago, [0169] Robot 1 will respond to the user’s question at time t3’, based on the information it has acquired “from tomorrow.”)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Hanagate Osamu (JP 2001/188787 A) in view of Blanksteen et al. (US 2014/0172953 A1.) 

 	With respect to Claim 4, With respect to Claim 8, Hanagata Osamu discloses all the limitations of Claim 1 upon which Claim 4 depends. Hanagata Osamu fail to explicitly teach 
 	wherein the processing circuitry acquires the profile information on the basis of an upper limit value or a lower limit value of the date and time information set in advance when the profile information is acquired on the basis of the date and time information.  
	However, Blanksteen et al. teach 
 	wherein the processing circuitry acquires the profile information on the basis of an upper limit value or a lower limit value of the date and time information set in advance when the profile information is acquired on the basis of the date and time information (Blanksteen et al. [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan. This limitation is interpreted in light of paragraph [0052] of the specification. Paragraph [0052] of the specification discloses “In Fig. 5 (c), in a case in which a difference between the current date and time and the registration date is larger than 25 days and smaller than 35 days, conversation into an expression “one month ago” is perform. The specification acquires the profile information between 25 days and 35 days to generate the speech information corresponding to the profile information. Blanksteen acquires the profile information between 6:AM and 7:AM to generate the speech information corresponding to the profile information.)
Hanagata Osamu and Blanksteen et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the user’s profile information in generating a response as taught by Hanagata Osamu et al., using teaching of range limit as taught by Blanksteen for the benefit of generating the speech information corresponding to the profile information (Blanksteen et al. [0031] the task handler 220 may consult other indicia to better understand what “tomorrow morning” might mean for this particular user 104. One of the applications 224 may be a calendar that shows the user has a meeting at the office at 7:30 AM, and hence is expected to leave the house 102 by 7:00 AM. Accordingly, the task handler 220 may narrow the range of possible times to before 7:00 AM. The task handler 220 may further request activity history from a user profile application (another of the application 224) to determine whether the user has a normal morning activity. Suppose, for example, that the user has shown a pattern of arising by 6:00 AM and having breakfast around 6:30 AM. From these additional indicia, the task handler 220 may decide an appropriate time to deliver the reminder to be around 6:30 AM on the next day. Separately, the task handler 220 may further deduce that the user is likely to be in the kitchen at 6:30 AM the next day. From this analysis, the task handler 220 sets a task for this request. In this example, a task is defined to deliver a reminder message at 6:30 AM on the next day to a target user 104 via an endpoint device proximal to the kitchen 118. That is, the task might be structured as including data items of content, date /time, user identity, default endpoint device, and default location. Once the request is understood and a task is properly defined, the cloud services 130 may return a confirmation to the user to be played by the first device 120(1) that received the request while the user is still present. For instance, in response to the request for a reminder 213, the cloud services 130 might send a confirmation to be played by the bedroom device 120(1), such as a statement "Okay Scott, I'll remind you", as shown by dialog bubble 215. In this manner, the user experience is one of a conversation with a computing system. The user casually makes a request and the system responds in conversation. The statement may optionally include language such as "tomorrow at 6:30 am in the kitchen" to provide confirmation of the intent and an opportunity for the user to correct the system's understanding and plan.)

10.	Claim 5 is rejected under 35 U.S.C.103 as being unpatentable over Hanagate Osamu (JP 2001/188787 A) in view of Dotan-Cohen et al. (US 2017/0140041 A1)

 	With respect to Claim 5, Hanagata Osamu discloses all the limitations of Claim 1 upon which Claim 5 depends. Hanagata Osamu fail to explicitly teach 
 	wherein the processing circuitry acquires the profile information of a time frame, a time period, or a season that is the same as the date and time at which the input information was acquired using information representing a time frame, a time period, or a season as the date and time information.  
	However, Dotan-Cohen et al. teach 
 	wherein the processing circuitry acquires the profile information of a time frame, a time period, or a season that is the same as the date and time at which the input information was acquired using information representing a time frame, a time period, or a season as the date and time information (Dotan-Cohen et al. [0085] a pattern-based predictor 267 uses features similarity identifier 264 to determines feature or patterns in common between historical user activities and a recent user activity. For example, similarity of periodic features may be determined, from among the set of historical user actions, from those historical actions having a periodic feature in common with a current or recent user action. Thus, for example, if a recent user action happened on a Monday, on the first day of the month, on an even week, or on a week day, then determining periodic features similarity would comprise identifying those historical user actions that have features  indicating the user action happened on a Monday, those historical user actions having features corresponding to first day of the month (any first day, not just Monday), or happening on an even week, or a week day.)
 	Hanagata Osamu and Dotan-Cohen et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of utilizing the user’s profile information in generating a response as taught by Hanagata Osamu et al., using teaching of a pattern-based predictor as taught by Dotan-Cohen et al. for the benefit of predicting the activity of the user (Dotan-Cohen et al. [0085] a pattern-based predictor 267 uses features similarity identifier 264 to determines feature or patterns in common between historical user activities and a recent user activity. For example, similarity of periodic features may be determined, from among the set of historical user actions, from those historical actions having a periodic feature in common with a current or recent user action. Thus, for example, if a recent user action happened on a Monday, on the first day of the month, on an even week, or on a week day, then determining periodic features similarity would comprise identifying those historical user actions that have features  indicating the user action happened on a Monday, those historical user actions having features corresponding to first day of the month (any first day, not just Monday), or happening on an even week, or a week day.)

Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 112 (b) rejection noted above is overcome. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892
a.	Luan et al. (US 2021/0043208 A1.) In this reference, Luan et al. disclose a method/a system for generating response in conversation based on a user’s profile. 
b.	Martin (US 2020/0379787 A1.) In this reference, Martin disclose a method/a system for proactively execute pre-authorized tasks that are relevant to user interests and preferences based on the user profile. 
c. 	Snibbe (US 2019/0306105 A1.) In this reference, Snibbe disclose a method/a system for identifying user preferences at the time of a search to provide a response to the user. 

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655